 



EXHIBIT 10.14

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

          THIS AMENDMENT (this “Amendment”) dated as of November 14, 2003 by and
between QUINTILES TRANSNATIONAL CORP., a North Carolina corporation (the
“Company”) and John S. Russell (“Executive”).

          WHEREAS, the Company and Executive have entered into that certain
Executive Employment Agreement, dated as of December 3, 1998, as amended on
October 26, 1999 (the “Agreement”); and

          WHEREAS, the Company and Executive desire to amend the Agreement to
reflect the acquisition of the Company by Pharma Services Holding, Inc., a
Delaware Corporation (“Pharma”) pursuant to that certain Agreement and Plan of
Merger, dated as of April 10, 2003 by and among the Company, Pharma and Pharma
Services Acquisition Corp., a North Carolina corporation and wholly-owned
subsidiary of Pharma.

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements and the representations and warranties herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree that the Agreement shall be
amended as follows, effective upon, and only upon, the Executive’s execution
hereof prior to November 17, 2003:

1.     The second sentence of the opening paragraph of the Agreement and the
first sentence of Section 2 of the Agreement shall each be amended by replacing
“Senior Vice President” with “Executive Vice President”.

2.     Section 2 of the Agreement shall be further amended by adding the
following sentence to the end of the first paragraph thereof:

        Executive shall also serve, without additional compensation, in such
other officer and director positions of Affiliates to which he may be appointed.

3.    Section 3.1 of the Agreement shall be amended to replace $16,666.00 with
$33,333.33, effective as of the Change in Control (as defined in Section 19.1,
as amended by this Amendment).

4.    Section 3.2 of the Agreement shall be amended to read as follows:



       3.2 Annual Cash Bonus Plan. Executive may participate on a basis
commensurate with his position as a senior executive officer, as determined by
the Company, in the Company’s annual cash bonus plan which may be made available
from time to time to Company executives; provided, however, that Executive’s
participation is subject to the applicable terms, conditions and

 



--------------------------------------------------------------------------------



 





  eligibility requirements of the plan documents, some of which are within the
plan administrator’s discretion, as they may exist from time to time.

5.     Section 5.2 shall be amended to read as follows:

          5.2 If the Company terminates Executive’s employment pursuant to
Section 4.1 (notice of non-renewal) or 4.2 (without cause), or if Executive
terminates Executive’s employment pursuant to Section 4.4 (breach of Agreement),
then the Company’s sole obligation to Executive, in lieu of any other damages or
other relief to which he otherwise may be entitled, shall be to pay: (i) amounts
due on the effective date of the termination; (ii) any amounts subsequently due
pursuant to the plan described in Section 3.2; and (iii) subject to Executive’s
compliance with Sections 6, 7, 8 and 9 and subject to Sections 3.7 and 5.6
(release), 36 monthly payments, where each payment equals Executive’s monthly
rate of base salary in effect at the time of such termination multiplied by
1.55.

6.     The first sentence of Section 5.3 of the Agreement shall be amended by
adding “(but in no event after the date the Executive becomes eligible for
comparable coverage)” immediately after the reference to Section 5.2.

7.     Section 5.5 of the Agreement shall be deleted in its entirety and labeled
“[Reserved]”.

8.     Section 18 of the Agreement shall be amended to read as follows:

          18. ENTIRE AGREEMENT. This Agreement, along with three letters from
Pharma to Executive, one dated September 12, 2003 relating to the acquisition of
stock of Pharma by rollover, and two dated November 3, 2003 relating to the
acquisition of stock under the Pharma Stock Incentive Plan (collectively, the
“Pharma letters”), (i) supersede all other understandings, offers and
agreements, oral or written, between or among Executive, Pharma, the Company or
any of their affiliates; and (ii) constitute the sole agreement between or among
Executive, Pharma and the Company with respect to employment, compensation and
benefits. Executive acknowledges that: (i) no representations, inducements,
promises or agreements, oral or written, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement
or the Pharma letters; and (ii) no agreement, statement or promise not contained
in this Agreement or the Pharma letters shall be valid. No change or
modification of this Agreement shall be valid or binding upon the parties unless
such change or modification is in writing and is signed by the parties.

9.     Section 19.1 of the Agreement shall be amended to read as follows:



       19.1 For purposes of this Agreement, a “Change in Control” shall mean the
consummation of the transactions pursuant to that certain Agreement and Plan of
Merger, dated as of April 10, 2003, as amended, by and among the Company, Pharma
Services Holding, Inc., a Delaware corporation (“Pharma”), and Pharma

2



--------------------------------------------------------------------------------



 





  Services Acquisition Corp., a North Carolina corporation and wholly-owned
subsidiary of Pharma (as such agreement may be amended from time to time, the
“Merger Agreement”).

10.     Section 19.2 of the Agreement shall be deleted in its entirety and
labeled “[Reserved]”.

11.     Section 19.3 of the Agreement shall be amended to read as follows:



       19.3 Bonus. As soon as practicable following the occurrence of the Change
in Control, Executive shall be entitled to a cash bonus equal to $500,000, less
applicable withholdings. Such bonus shall not be taken into account for purposes
of determining any entitlement pursuant to Section 5.2.

12.     Section 19.4 of the Agreement shall be amended by deleting subsection
(B) thereof, and by adding the following to the end of subsection (A):



  Executive acknowledges that all unexercised Options will be cancelled upon the
Change in Control, including without limit those with an exercise price per
share greater than or equal to $14.50, and will be treated in the manner
described in Section 2.9 of the Merger Agreement.

13.     Subsection (B) of Section 19.5 of the Agreement shall be amended to read
as follows:



       (B) The Company will determine whether a Gross-Up Payment is required
pursuant to this Agreement and the amount thereof (the “Determination”). If it
is subsequently determined by the Internal Revenue Service (“IRS”) on audit that
Executive is in fact subject an Excise Tax larger than that on which the Company
based its Determination, then the Company shall recalculate the Gross-Up Payment
and pay to Executive the additional amount required (including any interest or
penalties incurred by Executive due to the increase in the Excise Tax). The
Company, at its cost, may, on Executive’s behalf, challenge any assessment or
imposition of any Excise Tax by the IRS, and Executive will assist and cooperate
with the Company with respect to any such challenge. Should Executive receive a
refund of any Excise Tax previously paid, Executive shall repay to the Company
the portion of any Gross-Up Payment made in respect of the Excise Tax so
refunded. Executive will, with respect to the applicability of the Excise Tax,
take a position consistent with that of the Company at all times.

14.     A new Section 20 shall be added to the Agreement to read as follows:

3



--------------------------------------------------------------------------------



 



          20. TAX WITHHOLDING. The Company shall have the right to deduct and
withhold such amounts from any payment made hereunder as may be necessary to
enable the Company to satisfy any applicable withholding obligation imposed by
law.

          IN WITNESS WHEREOF, this Amendment has been duly executed and
delivered by Executive and by a duly authorized officer of the Company as of the
date and year first above written.

              QUINTILES TRANSNATIONAL CORP.               By:   /s/ Beverly
Rubin Moyer        

--------------------------------------------------------------------------------

        Name: Beverly Rubin Moyer         Title:

      /s/ John S. Russell  

--------------------------------------------------------------------------------

  John S. Russell

4